EXHIBIT 99.2 Occidental Petroleum Corporation CYNTHIA L. WALKER Executive Vice President and Chief Financial Officer – Conference Call – Fourth Quarter 2012 Earnings Announcement January 31, 2013 Los Angeles, California Thank you Chris. Core income was $1.5 billion or $1.83 per diluted share in the fourth quarter of 2012, compared to $1.6 billion or $2.02 per diluted share in the fourth quarter of 2011 and $1.4 billion or $1.70 per diluted share in the third quarter of 2012.The improvement from the third quarter reflected the effect of higher liquids production, higher realized NGL and domestic gas prices and reduced operating expenses in the oil and gas business, partially offset by lower earnings in the midstream segment. In the fourth quarter we recorded pre-tax charges of $1.8 billion, representing $1.1 billion after-tax or $1.41 per diluted share.Almost all of the charges were for impairments in the Oil and Gas Midcontinent business units, over 90 percent of which was related to natural gas properties, which were acquired more than four years ago on average.While the performance of the properties was generally as expected, natural gas prices have declined by approximately 50% since the acquisitions.Natural gas and NGL prices used for reserve calculations in 2012 were significantly lower than prices used in 2011, resulting in declines in economically feasible reserves in these properties.In addition, despite the recent modest increase in gas prices, drilling in many gassy areas remains uneconomical.As a result, we continue to operate at minimal levels in these areas as we have discussed previously.The charges related to the natural gas properties reflect the impairment of such properties to approximate fair value. Net income after the fourth quarter charge I mentioned was $336 million, or $0.42 per diluted share. I will now discuss the segment breakdown of results for the fourth quarter. Oil and gas earnings for the fourth quarter of 2012, excluding the charge I mentioned, were $2.3 billion, compared to $2.0 billion in the third quarter of 2012 and $2.5 billion in the fourth quarter of 2011.We delivered a quarter-over-quarter improvement, despite the decline in WTI prices, as a result of higher liquids production, higher realized NGL and domestic gas prices and, importantly, lower operating expenses. Oil and gas production costs were $14.99 per barrel for the twelve months of 2012, compared with $12.84 per barrel for the full year 2011.Our fourth quarter production costs were $14.95 per barrel, which was $1.04 per barrel lower than the third quarter level.I would note that these reductions occurred during the course of the quarter and our year-end exit rate on a per barrel basis was lower than the fourth quarter 2011 average and well below the fourth quarter 2012 level, giving us confidence as we growth rate. ● We expect that a five dollar change in our realized oil prices will change cash flow from operations by about $450 million. Now we're ready to take your questions. Throughout this presentation, barrels may refer to barrels of oil, barrels of liquids or barrels of oil equivalents or BOE, which includes natural gas, as the context requires. 15 Occidental Petroleum Corporation Return on Equity and Capital Employed on a Core Income Basis For the Twelve Months Ended December 31, 2012 Reconciliation to Generally Accepted Accounting Principles (GAAP) Reported Core Income Income RETURN ON EQUITY (%) 11.8% 14.6% RETURN ON CAPITAL EMPLOYED (%) 10.3% 12.6% GAAP measure - net income Non-core adjustments: Asset impairments and related items - Tax effect of pre-tax adjustments - Discontinued operations, net - 37 Total non-core adjustments - Core income Interest expense Tax effect of interest expense ) ) Earnings before tax-effected interest expense GAAP stockholders' equity Non-core adjustments - CORE stockholders' equity Debt Total capital employed
